Name: Commission Regulation (EEC) No 3273/80 of 16 December 1980 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/ 12 Official Journal of the European Communities 18 . 12. 80 COMMISSION REGULATION (EEC) No 3273/80 of 16 December 1980 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in milk and cream (3 ), as last amended by Regulation (EEC) No 1272/79 (4 ), and in particular Article 7a thereof, Whereas under Article 1 of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (5 ), as last amended by Regulation (EEC) No 925/80 (6), the butter put up for sale must have entered into storage before a date to be determined ; whereas this date should be fixed in the light of the development of butter stocks and quantities available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The butter referred to in Article 1 of Regulation (EEC) No 262/79 must have entered into storage before 1 January 1980 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7. 1978 , p. 6 . (3) OJ No L 169, 18 . 7. 1968 , p . 1 . (&lt;) OJ No L 161 , 29 . 6 . 1979, p . 13 . (5 ) OJ No L 41 , 16 . 2. 1979, p. 1 . (*) OJ No L 99 , 17 . 4 . 1980 , p. 13 .